RESOLUCIÓN
En el caso de la queja de autos, la Oficina de Inspección de Notarías determinó que la notario Elizabeth Alvarez de Barbosa había actuado “en forma descuidada” y “sin inves-tigar adecuadamente los detalles del negocio jurídico” que ella autorizó mediante una escritura. También determinó que los errores de juicio de la notario ocurrieron de buena fe y sin intención de violar la ley. Así mismo, determinó que la notario actuó diligentemente para remediar su conducta y atender cualquier daño que ésta hubiese podido ocasio-*163nar, por lo que la Directora de la Oficina de Inspección de Notarías recomendó que sólo se amonestara a la quere-llada por su conducta notarial deficiente en este caso.
En lo principal, la notario se ha allanado a la recomen-dación de la Oficina de Inspección de Notarías.
En vista de lo anterior, se amonesta a la notario por su incumplimiento en este caso con lo que exige la Ley Notarial en Puerto Rico. Se le apercibe que seremos más seve-ros de incidir en alguna otra violación a las normas nota-riales del país.
Deberá, así mismo, tomar las otras medidas recomenda-das por la Directora de la Oficina de Inspección de Nota-rías en su informe de 21 de mayo de 2002.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo. El Juez Presidente Señor Andréu García y los Jueces Asociados Señores Hernández Denton y Rivera Pérez no intervinieron.
(Fdo.) Patricia Otón Olivieri

Secretaria del Tribunal Supremo